Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.
Allowable Subject Matter
Claims 1-8, 11-18, and 22-28 have been allowed.
The following is an examiner’s statement of reasons for allowance. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 1-8, 11-18, and 22-28: “a second reflective surface positioned external of the light guide and proximate to the a-light guide opposing face wherein light exiting the light guide opposing face is reflected from the second reflective surface; wherein the light guide comprises surface features and the light guide is selectively oriented relative to the light source by reversing outer and inner faces to produce either a first or second light distribution output from the outer face.”
The cited Figs 13-17 of Parker do not teach or suggest use of a light guide of the present invention claim 1 wherein there is a single input face that is selectively oriented to the light source by reversing outer and inner faces to produce either a first or second light distribution from the outer face. Rather, in the cited Figs 13-17 of Parker, the light source is repositioned 
“The light guides 80 and 82 have respective inner major surfaces 84 and 86 that are juxtaposed and conform in surface contour to one another, but the major surfaces 84, 86 are separated by a gap sufficient to prevent the disruption of total internal reflection within each light guide. ”
This distinctly identifies two separate light guides. Furthermore, paragraph [0053] of Parker specifically calls out two separate input edges 88 and 90 that are equivalent to two input faces as described in the present invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875